Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status:
Claims 4-6, 14-17, 20 and 29-74 have been cancelled.
Claims 1-3, 7-13, 18, 19 and 21-28 are pending.

Priority
The instant application is a DIV of 15571356 filed 11/2/2017 now US Patent 10568770. Applicant elected Group II drawn to a system in that application for examination. However, Applicant has amended instant claim 1, which was in restricted Group I in 15571356, to a different invention. The restricted claim 1 is:
    PNG
    media_image1.png
    137
    672
    media_image1.png
    Greyscale

Instant claim 1 is:

    PNG
    media_image2.png
    192
    672
    media_image2.png
    Greyscale



Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/9/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


s 1-3, 7-13, 18, 19 and 21-23, 27 and 28 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zimnitsky et al. (US 20120245540) and Zavadil et al. (WO 2012092908) and Ambrosio et al. (US 20100249688) and Davis et al. (WO 03090800) and Davis et al. (US 20140255379; hereinafter Davis2014). 
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Applicant claims:

    PNG
    media_image2.png
    192
    672
    media_image2.png
    Greyscale


Determination of the scope and content of the prior art
(MPEP 2141.01)
	With regard to instant claims 1-3 and 7-9, Zimnitsky et al. teaches multi-layer apparatus/system for the treatment of chronic wounds (title; [0055]; Figure 6A and claim 81) where the system comprises a pressure source to supply reduced pressure, a wound dressing in fluid communication with the pressure source and a drape adapted to cover the wound dressing to provide a sealed space for applying the reduced pressure to the wound (claim 81). The wound dressing has 2 portions (claim 81) where one hydrogel, hydrocolloid, hydrofiber (a water-swellable fiber), dressing adhesive or scaffold (claims 15 and 18), where at least the hydrogel, hydrocolloid and hydrofiber are adapted to absorb a fluid and release any iodine forming reagents. The foam can be polyurethane (claim 22). Zimnitsky et al. also teach that the substrate applied to the carrier material can contain an antimicrobial agent such as iodine (claims 1, 11 and 12). Thus, when the substrate is a water-swellable hydrofiber, it would encapsulate any reagents within it. Zimnitsky et al. show a representative reduced pressure system/apparatus in Figure 5 reproduced below:

    PNG
    media_image3.png
    590
    954
    media_image3.png
    Greyscale

Where drape 506 forms a seal over wound 504 and tissue site 502, manifold 512 which can be made of porous reticulated polyurethane foam, reduced pressure source 524 in fluid communication with reduced pressure interface 530 via a reduced pressure delivery tube 526 [0043-0048 and 0050-0051]. Thus, Zimnitsky et al. describe a system 
	Zimnitsky et al. teach immersing polyurethane open cell reticulated foam pads in solutions of active agent and gelatin to serve as a scaffold [0039 and 0058] and of encapsulating within a topical composition in a carrier material of various polymeric materials including gelatin [0036 and 0038]. With regard to instant claim 1, Zimnitsky et al. teach adding iodine as an antimicrobial agent (claims 11 and 12). The gelatin also serves as a covering material that is able to absorb a fluid and would cover/encapsulate the iodine in the dressing. 
	With regard to instant claims 21 and 22, Zavadil et al. teach medical preparations that generate iodine in a bandage (Abstract) and teaches that it is well known in the art 
	With regard to instant claims 1, 8 and 10, Ambrosio et al. teach biocompatible reduced pressure wound dressing apparatus/systems with a multi-layer reduced pressure delivery apparatus is provided for applying reduced pressure tissue treatment to a tissue site. The multi-layer apparatus includes a tissue contact layer, a release layer, and a manifold layer. The tissue contact layer includes a scaffold adapted to contact the tissue site, the release layer includes a water-soluble polymer and a plurality of flow channels, and the manifold layer includes a distribution manifold (Abstract and claim 1) as shown in Figure 2:

    PNG
    media_image4.png
    521
    897
    media_image4.png
    Greyscale
 
	Also note that wound drape 13 for sealing the foam pad 11 which is in fluid communication via delivery tubing 217 to a vacuum/reduced pressure source 219 is also provided (Figure 1 and [0033-0034, 0038, 0044]). Ambrosio et al. teach that the release material 235 can be beads of water soluble material that create flow channels ([0057] and claim 9) which maybe used to distribute antimicrobial and antibacterial agents [0064]. Ambrosia et al. teach that the manifold is made from open-cell reticulated polyurethane foam (claim 11 and [0035, 0061]). 
	With regard to instant claims 1, 8, 10-12 and 28, Davis et al. teach wound dressings (Abstract) with a hydrated hydrogel for release of antimicrobial substances and to absorb water and other materials from a wound site (page 5, last paragraph) made of hydrophilic polymers such as water soluble NaCMC, polyvinylpyrrolidone and polyvinyl alcohol (page 6, first paragraph). Davis et al. teaches that each gel may contain a source of iodide ions and enzymes to generate elemental iodine thus teaching iodine forming reagents (page 2, last paragraph and page 7, middle) and be in the form th paragraph and page 20, paragraphs 3-4) thus having a biodegradable matrix comprising a polymer coating the iodide. 
	Davis2014 teaches a wound dressing medical device (claims 1 and 24) containing iodide and starch as a visual indicator [0039, 0051, 0056] biosensor of lactate where localized lactate production in wounds reflects processes and conditions that affect wound healing [0005]. 
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and Zimnitsky et al.  is that Zimnitsky et al. do not expressly teach a system with a plurality of iodine-forming reagents potassium iodide and potassium iodate adapted to react to form iodine over differing time periods with a covering material encapsulating each of the iodine-forming reagents having varying thicknesses of the covering material and water soluble beads.  
2. The difference between the instant application and Zimnitsky et al.  is that Zimnitsky et al. do not expressly teach a system with a starch iodine indicator in the covering material. This deficiency in Zimnitsky et al. is cured by the teachings of Davis2014 and Zavadil et al.

Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit 
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(I)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141.03 (I)). “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07).
In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(II)). 

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)

"An examiner bears the initial burden of presenting a prima facie case of obviousness." In re Huai-Hung Kao, 639 F.3d 1057, 1066 (Fed. Cir. 2011.). “Rejections on obviousness grounds cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.” (KSR Int 'l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007). The test of obviousness is: "what the combined teachings of the references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425 (C.C.P.A. 1981). Below the Examiner presents the argument(s) based upon sound articulated reasoning with rational underpinning based upon the evidence to demonstrate that the instantly claimed subject matter is prima facie obvious to the ordinary artisan.
1. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the system of Zimnitsky et al. by providing a system with a plurality of iodine-forming reagents potassium iodide and potassium iodate adapted to react to form iodine over differing time periods with a covering material encapsulating each of the iodine-forming reagents having varying thicknesses of the covering material and water soluble beads, as suggested by Zavadil et al., Ambrosio et al. and Davis et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because of the following articulated reasoning. Zimnitsky et al. teach and suggest that the manifold 
2. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the system of Zimnitsky et al. by providing a starch iodine indicator in the covering material, as suggested by Davis2014 and Zavadil et al., and produce the instant invention. 
One of ordinary skill in the art would have been motivated to do this because it is known in the art that iodide salts are converted to iodine which reacts with starch to form a visual indicator, as suggested by Zavadil et al. and also a biosensor of lactate where it is known through Davis2014 that localized lactate production in wounds reflects processes and conditions that affect wound healing. Thus the artisan is motivated to make this desirable modification to ascertain the processes and conditions of the wound healing and know when iodine was being produced by the visual indicator.  The artisan would do so with a reasonable expectation of success.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the combined references, especially in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 7-13, 18, 19, 21-24, 27 and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10568770 in view of Davis et al. (WO 03090800). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the patented subject matter discloses a system for treating a tissue site comprising a manifold configured to receive and distribute reduced pressure to the tissue site, a plurality of iodine-forming agents encapsulated in a hollow fiber which serves as a covering material (claims 1 and 10) and dispersed in the dressing member comprising a carrier material (claim 2), where the hollow fibers comprise a 
The patent does not expressly teach that the covering material comprises a water-soluble material that is one or more water soluble beads that comprise PVA or PVP that comprise a coating of a biodegradable matrix. However, Davis et al. teach wound dressings (Abstract) with a hydrated hydrogel for release of antimicrobial substances and to absorb water and other materials from a wound site (page 5, last paragraph) made of hydrophilic polymers such as water soluble NaCMC, polyvinylpyrrolidone and polyvinyl alcohol as well as carboxymethyl cellulose (CMC) (page 6, first paragraph). Thus it is merely judicious selection of known polymers such as PVA, PVP and CMC by the ordinary artisan in the absence of evidence to the contrary for use in the patented system. Davis et al. teaches that each gel may contain a source of iodide ions and enzymes to generate elemental iodine thus teaching iodine forming reagents (page 2, last paragraph and page 7, middle) and be in the form of beadlets or beads (page 8, second paragraph). Davis et al. exemplify alginate beadlets entrapping potassium iodide (Figures 2-4 and page 19, 4th paragraph and page 20, paragraphs 3-4) thus making obvious a biodegradable matrix comprising a polymer alginate coating the iodine forming reagent beadlets. 
The patent does not expressly teach coating the iodine forming reagents with varying thickness of the covering material. However, by altering the thickness of the covering material the artisan can control the exposure of the iodine forming reagent to 
Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the patented subject matter. 

Allowable Subject Matter
Claims 25 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  While US patent 10568770 teaches hollow fibers of instant claim 24, it does not teach or suggest to the ordinary artisan twisting the fibers together to form a yarn with first and second iodine forming reagents. It is noted that the art does teach twisting of fibers together to form yarns for wound dressings, see for example column 2, lines 28-40 of US 6458460, but does not teach that each contains a first and second iodine forming reagent. As noted in the parent application 15571356, Zimnitsky et al. direct the artisan to hydrofibers which are not hollow. Amendment of claim 1 with the subject matter of at least claims 7, 9, 24 and 25 would appear to obviate a terminal disclaimer and render the instant claims non-obvious and free of the art.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509.  The examiner can normally be reached on M-F 7-3:30.

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Y Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ERNST V ARNOLD/           Primary Examiner, Art Unit 1613